Title: To Alexander Hamilton from John F. Hamtramck, 28 December 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Pitts Burgh Decemb the 28th 1799—
          
          I have to acknowledge your letter of the 18th instant enclosing one for General Wilkinson which has been forwarded—also is enclosed a Copy of my last letter to that General
          I have the honor to be Sir with very great Respect your Most obedient and Very humble Servent
          
            J F Hamtramck
          
          Major Gen. Hamilton—
        